The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Action is in response to Applicant’s amendment filed on 03/24/2021.
3.	Claims 24 and 33 are canceled.
4.	Claims 21-23, 25-32, 34-36 and 38 are amended.
5.	Claims 21-23, 25-32 and 34-38 are pending.

Response to Arguments
6.	Applicant’s arguments and amendments filed on 03/24/2021 have been carefully considered but they are not deemed fully persuasive. Applicant’s arguments, see pages 6-8 of Remarks filed on 03/24/2021 regarding the 35 USC 102 rejection of claims 21-23, 25-32 and 34-38 has been found to be fully persuasive, therefore the 35 USC 102 rejection of the claims is withdrawn. 
Applicant has not addressed the Double Patenting rejection of claims 21-23, 25-32 and 34-38 or filed a Terminal Disclaimer to overcome the rejection, therefore the Double Patenting rejection of claims 21-23, 25-32 and 34-38 is respectfully maintained below. Examiner suggests filing an eTerminal Disclaimer in order to place the application in allowable form.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 21-23, 25-32 and 34-38 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-17 and 19-21 of U. S. Patent No. 10,581,755 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Allowable Subject Matter
8.	Claims 21-23, 25-32 and 34-38 are allowed if the Double Patenting rejection of the claims is overcome. A reasons for allowance will be provided once the application is in allowable form.

Conclusion

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A wireless communication device comprising: one or more network modems enabling the wireless communication device to communicate over a first wireless network; one or more network modems enabling the wireless communication device to communicate with two or more end-point devices over a second wireless network; one or more processors configured to execute one or more instructions; and memory coupled to the one or more processors and configured to provide the one or more processors with the one or more instructions. The one or more instructions, when executed by the processors, cause processors to: establish a first connection between the wireless communication device and a first end-point device; establish a second connection between the wireless communication device and a second end-point device; apply a first control to traffic transmitted by or to the first end-point device; and apply a second control to traffic transmitted by or to the second end-point device (Raleigh et al. ‘671)
Systems, methods and devices for management of instances of virtual memory components for storing computer readable information for use by at least one first computing device, the system comprising at least one physical computing device, each physical computing device being communicatively coupled over a network and comprising: a physical memory component, a computing processor component, an operating system, a virtual machine monitor, and virtual memory storage appliances; at least one of the virtual memory storage appliances being configured to (a) accept memory instructions from the at least one first computing device, (b) instantiate instances of at least one virtual memory component, (c) allocate memory resources from at least one physical memory component for use by any one of the least one virtual memory components, optionally according to a pre-defined policy; and (d) implement memory instructions on the at least one physical memory component (Wires et al. ‘994)
simple TCP/IP protocol modifications are presented for immediate ready implementations of virtually congestion free guaranteed service capable network, without requiring use of existing QoS/MPLS techniques nor requiring any of the switches/routers softwares within the network to be modified or contribute to achieving the end-to-end performance results nor requiring provision of unlimited bandwidths at each and every inter-node links within the network (Tang ‘884)
A method, system, and computer program for dynamically adjusting the workload of an active resource associated with at least one parent workload group. The parent workload group includes a collection of workload units, with each associated to a key identifier such that workload units belonging to the parent workload group share an identical sequence of values at a specified depth value of the key identifier. The active resource independently determines whether an overload condition exists. If an overload condition exists, the depth value of the parent workload group is increased. The active resource may also consolidate a workload group if an under-load condition exists. Dynamically adjusting the workload of an active resource can be used as part of a method or system to dynamically adjust the workload of a distributed computing application across a dynamically varying set of active resources, and subsequently redirecting entities to the dynamically changing target resource (Bisdikian et al. ‘862)
A control-plane component of a virtual network interface (VNI) multiplexing service assigns one or more VNIs as members of a first interface group. A first VNI of the interface group is attached to a first compute instance. Network traffic directed to a particular endpoint address associated with the first interface group is to be distributed among members of the first interface group by client-side components of the service. The control-plane component propagates membership metadata of the first interface group to the client-side components. In response to a detection of an unhealthy state of the first compute instance, the first VNI is attached to a different compute instance by the control-plane component (Holgers et al.   ‘968)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443